Exhibit 11 - Statements Re: Computation of Per Share Earnings FLORIDA COMMUNITY BANKS, INC. COMPUTATION OF EARNINGS PER COMMON SHARE The following tabulation presents the calculation of basic and diluted earnings per common share for the three-month and nine-month periods ended September 30, 2008 and 2007. Average shares outstanding have been retroactively adjusted on an equivalent share basis for the effects of the stock dividends and splits as discussed in the notes to the consolidated financial statements. Three Months Nine Months Ended September 30, Ended September 30, 2008 2007 2008 2007 Basic Earnings Per Share: Net income (loss) $ (18,973,446 ) $ 3,296,943 $ (24,651,059 ) $ 12,493,308 Earnings on common shares $ (18,973,446 ) $ 3,296,943 $ (24,651,059 ) $ 12,493,308 Weighted average common shares outstanding - basic 7,918,217 7,909,664 7,918,119 7,909,664 Basic earnings per common share $ (2.40 ) $ 0.42 $ (3.11 ) $ 1.58 Diluted Earnings Per Share: Net income (loss) $ (18,973,446 ) $ 3,296,943 $ (24,651,059 ) $ 12,493,308 Weighted average common Shares outstanding - diluted 7,918,217 8,045,938 7,949,943 8,041,134 Diluted earnings per common share $ (2.40 ) $ 0.41 $ (3.10 ) $ 1.55
